UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6883


JOHN FRILANDO, a/k/a John Anthony Frilando, a/k/a John A.
Frilando,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; JUDGE WESTON HOUCK; JUDGE CAMERON
CURRIE; JUDGE MARGARET B. SEYMOUR; AUSA ALFRED BETHEA; AGENT
JOSEPH M. KOEING; ATTORNEY RANDOLPH GREGORY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:13-cv-00861-DCN)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Frilando, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John     Frilando      appeals        the    district     court’s      order

accepting     the    recommendation          of    the    magistrate       judge    and

dismissing       without    prejudice   Frilando’s         civil     complaint.       We

have     reviewed     the     record    and       find    no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Frilando v. United States, No. 4:13-cv-00861-DCN (D.S.C.

May 20, 2013).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court     and   argument    would      not   aid   the   decisional

process.

                                                                             AFFIRMED




                                         2